                IN THE UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF TENNESSEE
                          WESTERN DIVISION

                                  )
ROY A. TOWNS,                     )
                                  )
     Plaintiff,                   )
                                  )    No. 17-2626
                                  )
v.                                )
                                  )
MEMPHIS/SHELBY COUNTY HEALTH      )
DEPARTMENT,                       )
                                  )
     Defendant.                   )
                                  )
                                  )
                                  )
                                  )
                                  )
                                  )
                                  )

                               ORDER


     Before the Court is the Magistrate Judge’s Report and

Recommendation (the “Report”), dated December 11, 2018.         (ECF

No. 51.) The Report recommends denying Defendant Shelby County’s

(incorrectly    identified   as   Memphis/Shelby     County   Health

Department in the caption) November 9, 2018 Motion for Summary

Judgment.   (ECF No. 46.)    Shelby County filed an objection on

December 21, 2018.    (ECF No. 52.)     Plaintiff Roy A. Towns has

not filed an objection or responded to Shelby County’s objection,

and the time to do so has passed.      See L.R. 72.1(g)(2).
       For the following reasons, the Report is ADOPTED, and Shelby

County’s objection is OVERRULED.

I.     Background

       Towns works for the Shelby County Health Department as an

environmentalist in its Environmental Health and Food Safety

Division.     (See Am. Compl., ECF No. 19 ¶¶ 2, 3.)                He alleges

that he suffered employment discrimination based on sex and race,

and that Shelby County retaliated against him for protected

activity under Title VII, 42 U.S.C. § 200e-16.                (See generally

id.)

       On August 25, 2018, Towns filed an application to proceed

in forma pauperis (“IFP”). (ECF No. 2.)                 The Magistrate Judge

granted Towns’s application.          (ECF No. 7.)

       On   November    9,    2018,   Shelby   County    moved    for   summary

judgment.     (ECF No. 46.)      It argued that Towns’s case should be

dismissed     because    he    misrepresented    his     assets   on    his   IFP

application.     (See ECF No. 46-1 at 892.)             Specifically, Shelby

County contended that Towns failed to list two assets that he

acknowledged owning at his deposition: (1) a house worth over

$130,000; and (2) a second car.                 (Id.)      Citing 28 U.S.C.

§ 1915(e)(2), Shelby County argued that Towns’s allegation of

poverty was untrue, and that the court must dismiss Towns’s case.

(Id.)



                                        2
     In response, Towns represented that he continues to owe

mortgage and car payments on his house and second car.    (See ECF

No. 50 at 919.)   He represented that he did not list his house

and second car as assets because “he does not consider [himself

to] actually own[] a vehicle and house” on which he still owes

payments.   (Id. at 921.)     Towns contended that his case should

not be dismissed because he completed the application “honestly,

accurately based on his memory, and completely to the best of

his knowledge.”   (Id.)

     The    Magistrate    Judge   determined   that   Towns’s   IFP

application was inaccurate, but that dismissal was not warranted.

(See Report, ECF No. 51 at 939–41.)      The Report explains that,

although dismissal is mandatory when an allegation of poverty is

discovered to be untrue, “‘[n]ot every inaccuracy in an affidavit

of poverty, no matter how minimal, should be construed as a false

allegation of poverty so as to cause loss of in forma pauperis

eligibility and dismissal of the complaint.’”         (Id. at 939

(quoting Robinson v. Koch Foods of Ala., No. 2:13-cv-557-WKW,

2014 WL 4472609, at *2 (M.D. Ala. Sept. 1, 2014)) (internal

quotation omitted).)      The Magistrate Judge concluded “that the

inaccuracies in [Towns’s] IFP application are not so egregious

as to warrant dismissal of this case,” (id. at 941), and denied

Shelby County’s Motion for Summary Judgment (id.).



                                  3
 II.   Standard of Review

       Congress enacted 28 U.S.C. § 636 to relieve the burden on

 the federal judiciary by permitting the assignment of district-

 court duties to magistrate judges.           See United States v. Curtis,

 237 F.3d 598, 602 (6th Cir. 2001) (citing Gomez v. United States,

 490 U.S. 858, 869-70 (1989)); see also Baker v. Peterson, 67 F.

 App’x 308, 310 (6th Cir. 2003).

       For    dispositive   matters,        “[t]he   district    judge     must

 determine de novo any part of the magistrate judge’s disposition

 that has been properly objected to.”                See Fed. R. Civ. P.

 72(b)(3); 28 U.S.C. § 636(b)(1).            After reviewing the evidence,

 the court is free to accept, reject, or modify the magistrate

 judge’s     proposed   findings   or       recommendations.      28     U.S.C.

 § 636(b)(1).     The district court is not required to review --

 under a de novo or any other standard -- those aspects of the

 report and recommendation to which no objection is made.                   See

 Thomas v. Arn, 474 U.S. 140, 150 (1985).                 The district court

 should adopt the magistrate judge’s findings and rulings to which

 no specific objection is filed.            Id. at 151.

III.   Analysis

       Shelby County objects to the Magistrate Judge’s conclusion

 that the inaccuracies in Towns’s IFP application do not require

 dismissal of this case.     (See ECF No. 50 at 943.)           Shelby County

 argues that Towns intentionally misrepresented the assets in his

                                        4
IFP application, and that, as a consequence, “dismissal with

prejudice is warranted and appropriate.”     (Id.)   Shelby County

makes no objection to the Magistrate Judge’s findings of fact.

Those findings are ADOPTED.   See Arn, 474 U.S. at 147.

     To qualify for IFP status, a non-prisoner litigant must

submit an affidavit stating he is unable to pay the filing fee

and listing his assets.    See 28 U.S.C. § 1915(a)(1).     Section

1915(e)(2) provides that “the court shall dismiss the case at

any time if the court determines that . . . the allegation of

poverty is untrue.”      28 U.S.C. § 1915(e)(2).      That section

“serves the purpose of preventing abuse of the judicial system

by ‘weed[ing] out the litigants who falsely understate their net

worth in order to obtain in forma pauperis status when they are

not entitled to that status based on their true net worth.’”

Vann v. Comm'r of the N.Y. Dep't of Corr., 2012 WL 4010492, at

*2 (2nd Cir. Sept. 13, 2012) (quoting Attwood v. Singletary, 105

F.3d 610, 613 (11th Cir. 1997)).

     In his IFP application, Towns represented that he had a

monthly income of $3,400, and that his monthly expenses totalled

$3,076.   (ECF No. 2 at 309, 312—13.)   He represented that he had

no money in his bank account and no other cash savings.       (See

id. at 310.)   He supports one dependent child.   (See id. at 309.)

Although Towns failed to list his home as an asset, he did

disclose that he pays $1,013 in mortgage installments, property

                                 5
insurance, and real estate taxes each month.    (See id. at 312.)

Towns represents that he did not list his home as an asset

because he has not finished paying the mortgage.     (See ECF No.

50 at 919.)    Shelby County contends that Towns’s “omission[] was

intentional” because Towns could not have correctly listed the

monthly costs that attend home ownership while inadvertently

failing to list the home itself as an asset.    (See ECF No. 52 at

943.)

     The parties make similar arguments about Towns’s used 2010

Lexus.    Shelby County argues that Towns’s failure to list his

car among his assets shows Towns intentionally misrepresented

his finances.     (See id.)   Towns contends that he did not list

the car because he does not fully own it, but that he did list

his monthly car payments and vehicle insurance payments as

expenses.     (See ECF No. 50 at 920.)

     The Magistrate Judge did not interpret Towns’s failure to

list his house and car as an attempt to deceive, and the Court

agrees.     If Towns had been trying to intentionally conceal

ownership of his house and car, as Shelby County argues, it is

unlikely he would have disclosed the mortgage, car, and insurance

payments that imply ownership of a house and car.    Absent other

evidence, the Court cannot conclude that Towns intentionally

concealed assets on his IFP application.



                                  6
      Assuming   Towns’s   omissions   were   intentional,   the   Court

cannot conclude that Towns’s allegation of poverty is “untrue.”

28 U.S.C. § 1915(e)(2).      The Court agrees with the Magistrate

Judge’s assessment that, “even if Towns had included the value

of his home and vehicle on the IFP application, the court would

have likely granted his request to proceed IFP.”         (Report, ECF

No. 51 at 941.)

      Shelby County’s objection is OVERRULED.

IV.   Conclusion

      For the foregoing reasons, the Report is ADOPTED, and Shelby

County’s objection is OVERRULED.



So ordered this 18th day of January, 2019.



                                  /s/ Samuel H. Mays, Jr.
                                 Samuel H. Mays, Jr.
                                 UNITED STATES DISTRICT JUDGE




                                  7
